Citation Nr: 1012203	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-39 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1981 to 
June 1981 and from November 2001 to April 2002, with 
additional inactive service with the Indiana Air National 
Guard from 1981 to 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of 
the RO in Indianapolis, Indiana, which denied service 
connection for hypertension.  

Evidence has been received by the Board in March 2010, 
subsequent to the final consideration of the claim by the 
RO.  This evidence is duplicative of evidence received and 
considered by the RO in the February 2009 Supplemental 
Statement of the Case.  The Board may consider the appeal.  
38 C.F.R. § 20.1304.

The appellant and his wife testified before the undersigned 
at a February 2010 videoconference hearing.  A transcript 
has been associated with the file.


FINDING OF FACT

Hypertension is not related to a disease or injury in 
service and did not manifest to a compensable degree within 
one year of service separation.


CONCLUSION OF LAW

The appellant's hypertension was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection for hypertension.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must 
be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant's treatment 
from his inactive period of service indicate that he has a 
non-military primary care provider and the appellant 
testified before the undersigned that he did not receive 
treatment through VA.  Some private records relating to a 
January 2003 knee surgery were in the appellant's inactive 
service records.  The appellant mentioned during testimony 
before the RO that he had private treatment through a 
Sullivan Family Practice, records from which he thought had 
been associated with the record.  No such records are 
present in the file.  The appellant has not completed an 
authorized release form and provided it to VA so that the RO 
might obtain these records on his behalf.  This is in spite 
of the fact that the June 2006 letter instructed him 
provided him with an authorized release form and informed 
him of the need to submit such evidence.  While VA has a 
statutory duty to assist the appellant in developing 
evidence pertinent to a claim, the appellant also has a duty 
to assist and cooperate with VA in developing evidence; the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

The appellant underwent a November 2006 VA examination with 
a December 2006 followup, which diagnosed hypertension, but 
did not provide a medical opinion as to whether the disorder 
was related to active service.  The Board concludes an 
examination for such an opinion is not needed in this case 
because the only evidence indicating the appellant's current 
disability is related to service is his own lay statements.  
As will be discussed below, the appellant has provided 
numerous and conflicting statements regarding his 
hypertension.  Importantly, for the statements to be true, 
those he made during his active and inactive service would 
have to be false.  The Board has determined that the 
appellant is not credible.  Without his lay evidence, there 
is no competent evidence of record demonstrating connection 
between the appellant's hypertension and active duty 
service.  An examination for an opinion is not warranted.  
See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Newhouse v. Nicholson, 497 
F.3d 1298 (Fed. Cir. 2007).



II. Service Connection

The appellant contends that he has hypertension as a result 
of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Under the VA regulations, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 
C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The appellant was seen for a November 2006 VA examination 
and a December 2006 cardiovascular diagnostic test.  The 
appellant was diagnosed with hypertension; no other heart 
disorder was identified.  The current disability element is 
satisfied.

The appellant testified before the undersigned that his 
blood pressure went up as a result of his period of active 
service from November 2001 to April 2002.  He contends that 
the stress of service led to hypertension.  The December 
2006 rating decision discussed the appellant's service 
treatment records, noting a November 1996 entry in which the 
appellant stated that he was on daily blood pressure 
medication.  

Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes 
service with the Air National Guard of any State (other than 
full- time duty) under section 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  
There is no indication that the November 1996 hypertension 
or its treatment appeared during a period of ACDUTRA under 
32 U.S.C. §§ 316, 502, 503, 504, or 505.  Thus, service 
connection for a disease, such as hypertension, is not 
warranted for any period of INACDUTRA in 1996.  

The RO stated in the December 2006 rating decision that the 
hypertension was noted at entry to service as a result of 
the November 1996 record.  The RO thus determined that the 
appellant's hypertension was a pre-existing condition.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about. See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991). The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2008).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).Where there is 
"clear and unmistakable" evidence that the injury or disease 
claimed pre-existed service and was not aggravated therein, 
the presumption does not attach.  Id.

The appellant appears to have entered active service in 2001 
without an entrance examination.  The appellant had been 
examined prior to 2001 during the course of his inactive 
service.  In April 1998, he denied having hypertension or 
taking medications for hypertension.  His blood pressure was 
122/96 at that time.  That was the most recent, complete 
examination of record prior to the November 2001 entry to 
active service.  An isolated finding of elevated blood 
pressure (in April 1998) does not constitute evidence of 
hypertension at service entrance.  The appellant denied 
having any current problems or taking medication in May 
1999, May 2000, and June 2001.  The records intervening 
November 1996 and November 2001 make no further reference to 
hypertension.  The appellant is presumed sound at service 
entrance in 2001. 

The appellant has provided conflicting statements regarding 
his hypertension.  The appellant's written submissions 
disagree with each other and with his service treatment 
records.  The appellant's May 2006 claim states that he 
developed high blood pressure after being deployed to 
Operation Northern Watch.  His June 2007 Notice of 
Disagreement recognized that he had mild hypertension prior 
to November 2001, but indicated that it had been 
controllable.  He stated that his hypertension had become 
uncontrollable after service, with many changed medications 
in an attempt to bring the condition under control.  His 
December 2007 Form 9 states that he agreed that he had 
hypertension prior to his last period of active duty 
service, but that it was controlled by medications at that 
time.  The appellant's Notice of Disagreement and Form 9 
contradict his original claim.  

For those statements to be true, his statements during his 
inactive duty periodic examinations and active service would 
have to be false.  He denied taking prescription medication 
in 1998, 1999, 2000 and 2001, and specifically denied high 
blood pressure in April 1998.  A December 2001 dental note 
indicates that he had blood pressure of 123/86.  He 
completed a dental patient history in which he again denied 
any medications.  A March 2002 questionnaire was completed 
by the appellant, in which he denied taking any medications.  
There is no notation of elevated blood pressure anywhere.  

During testimony before a Decision Review Officer in 
December 2008, the appellant reported that he had slight, 
controllable hypertension in June or July 2000 and that it 
stayed that way through his active duty service.  He 
reported being told by a doctor that he had hypertension and 
he was placed on medication, which he was taking medication 
at the time he entered active service in November 2001.  The 
appellant reported that he had been sent to Turkey and 
worked seven days a week, twelve hours a day.  The appellant 
reported his duties as including reloading weapons onto 
aircraft.  He reported that he was seen for a tooth 
infection and that his blood pressure was elevated at the 
time.  He reported that he took his medications during his 
period of service.  He reported that, following his return 
from service, he had noticed some sleep trouble and dizzy 
spells and during a physical later on that year his blood 
pressure was elevated.  The appellant reported that his 
blood pressure had been persistently high since then.  He 
referred to a visit at a VA hospital when his blood pressure 
was particularly high.  The Board finds that the appellant 
was referring to his November 2006 VA examination.  These 
statements generally agree with the appellant's statements 
in his Notice of Disagreement.

During his testimony before the undersigned, the appellant 
indicated that he had first been told he had noticed he had 
slightly high blood pressure sometime around 2001, but that 
it was nothing drastic, and was controlled by medication at 
the time.  He then testified that he was treated many times 
for high blood pressure during his November 2001 to April 
2002 period of active service.  He indicated that his blood 
pressure medication had no longer worked well.  He later 
testified that this was not correct, that he had been on 
medication in 1998 or 1999, and that it had come back under 
control so that from 2000 to 2002 he was not on medication.  
He then testified that his blood pressure spiked back up 
after the deployment and now he required medications again.  
The appellant's testimony contradicts the statements he made 
previously in the course of this claim and in sworn 
testimony at the RO.  The appellant's statements also 
contradict his service records, as mentioned above.  The 
Board finds that the appellant's statements are simply not 
credible.  The Board turns to the remaining evidence of 
record.  

The Board notes that the appellant's wife also testified, 
but her remarks concerned the current effects that the 
hypertension and medication have on the appellant.  They do 
not concern the onset of the disability.

The appellant's service treatment records contain one 
reference to hypertension prior to December 2003.  The 
December 2003 record indicates that the appellant was on 
medication for hypertension but could not remember the name.  
To report this, the appellant would have to have returned to 
medication prior to December 2003, but it is not clear when 
that occurred.  The appellant had evaluation of a right knee 
disorder in late 2002 and surgery early 2003 by the AP&S 
Bone and Joint Center.  A November 2002 patient history was 
obtained.  In the history, the appellant denied 
cardiovascular problems.  Throughout his treatment, the 
appellant failed to report medication or hypertension.

The Board finds that the appellant's hypertension was not 
present during service and is not related to service.  The 
appellant is not credible in reporting his history.  There 
is no other evidence to support a finding of inservice 
hypertension.  There is no other evidence to support a 
finding that his present hypertension is related to service.  
The remaining evidence does not show hypertension until 
December 2003.  The Board finds that the appellant's 
hypertension was not manifest in active service or related 
to his active service.  Thus, service connection is not 
warranted on a direct basis.  See Hickson, supra.  

The Board has also considered presumptive service 
connection.  Where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The appellant's hypertension was not noted in 
his service records between November 1996 and December 2003.  
While the appellant had more than ninety days of service 
during his period of active service, that period ended in 
April 2002, given that the appellant has been inaccurate 
regarding his medical history, the Board looks to the 
medical evidence.  The first post-service mention of 
hypertension in either his service treatment records or 
private treatment records is in December 2003.  This is 
eight months after the end of the presumptive period.  The 
appellant cannot benefit from this presumption.

In sum, the Board finds that the appellant did not have 
hypertension during service, hypertension related to 
service, or manifestations to a compensable degree within 
one year of service.  Service connection must be denied.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


